1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
      RONALD MULDER,                                       Case No. 3:18-cv-0386-MMD-CLB
4
                                          Plaintiff,                   ORDER
5            v.
6     DR. MARKS, et al.,
7                                    Defendants.
8
            This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §
9
     1983 by a state prisoner. The Court entered a screening order on June 5, 2019 (ECF No.
10
     4). The court then consolidated this case with other cases involving the treatment of HCV
11
     for the purposes of discovery (ECF No. 12). Thereafter, an inmate mediation was held in
12
     this individual case on April 27, 2021 (ECF No. 21). A settlement was not reached. (Id.)
13
     Therefore,
14
            1.     The Clerk of the Court shall electronically SERVE a copy of this order and
15
     a copy of Plaintiff’s complaint (ECF No. 5) on the Office of the Attorney General of the
16
     State of Nevada by adding the Attorney General of the State of Nevada to the docket
17
     sheet. This does not indicate acceptance of service.
18
            2.     Service must be perfected within ninety (90) days from the date of this order
19
     pursuant to Fed. R. Civ. P. 4(m).
20
            3.     Subject to the findings of the screening order (ECF No. 4), within twenty-
21
     one (21) days of the date of entry of this order, the Attorney General’s Office shall file a
22
     notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it
23
     accepts service; (b) the names of the defendants for whom it does not accept service,
24
     and (c) the names of the defendants for whom it is filing the last-known-address
25
     information under seal. As to any of the named defendants for whom the Attorney
26
     General’s Office cannot accept service, the Office shall file, under seal, but shall not serve
27
     the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such
28

                                                       1
1    information. If the last known address of the defendant(s) is a post office box, the Attorney

2    General's Office shall attempt to obtain and provide the last known physical address(es).

3           4.     If service cannot be accepted for any of the named defendant(s), Plaintiff

4    shall file a motion identifying the unserved defendant(s), requesting issuance of a

5    summons, and specifying a full name and address for the defendant(s).               For the

6    defendant(s) as to which the Attorney General has not provided last-known-address

7    information, Plaintiff shall provide the full name and address for the defendant(s).

8           5.     If the Attorney General accepts service of process for any named

9    defendant(s), such defendant(s) shall file and serve an answer or other response to the

10   complaint (ECF No. 5) within sixty (60) days from the date of this order.

11          6.     Plaintiff shall serve upon defendant(s) or, if an appearance has been

12   entered by counsel, upon their attorney(s), a copy of every pleading, motion or other

13   document submitted for consideration by the Court. If Plaintiff electronically files a

14   document with the Court’s electronic-filing system, no certificate of service is required.

15   Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-1(b); Nev. Loc. R. 5-1. However, if Plaintiff

16   mails the document to the Court, Plaintiff shall include with the original document

17   submitted for filing a certificate stating the date that a true and correct copy of the

18   document was mailed to the defendants or counsel for the defendants. If counsel has

19   entered a notice of appearance, Plaintiff shall direct service to the individual attorney

20   named in the notice of appearance, at the physical or electronic address stated therein.

21   The Court may disregard any document received by a district judge or magistrate judge

22   which has not been filed with the Clerk, and any document received by a district judge,

23   magistrate judge, or the Clerk which fails to include a certificate showing proper service

24   when required.

25          7.     This case is no longer stayed.

26          DATED: May 13, 2021.
27

28                                             UNITED STATES MAGISTRATE JUDGE

                                                  2
